Case 6:18-cv-01850-PGB-TBS Document1 Filed 10/30/18 Page 1 of 26 PagelD 1
FILED

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDAQ0|§ OCT 30 PM 2:58
ORLANDO DIVISION

iC} COURT

LE DISTRICT OF FLORIDA
ORLANDO, FLORIDA
MAVA HUNTSMAN,
Hon.
‘ siz = rx
Plaintiff, Case No. \o \S- Cy (Ssv oR¢ 406
Demand For Jury Trial
v.

FIRST AMERICAN TITLE INSURANCE COMPANY,

Defendant.

 

COMPLAINT AND DEMAND FOR JURY TRIAL

COMES NOW Plaintiff MAVA HUNTSMAN (“Plaintiff or “HUNTSMAN”), by and
through her counsel, DC Capital Law, LLP, and files this Complaint against Defendant FIRST
AMERICAN TITLE INSURANCE COMPANY, (“Defendant” or “FATIC”). In support of her
Complaint, Plaintiff states as follows:

I. PRELIMINARY STATEMENT

I. The Plaintiff alleges that Defendant’s collection practices violate both the Fair Debt
Collection Practices Act, 15 U.S.C. §§ 1692, ef seg. (‘FDCPA”) and The Florida Consumer
Collection Practices Act (“FCCPA”), 559.55 ef seq., statutes enacted expressly to protect
consumers from the types of harm alleged herein. Defendant violated the FDCPA by, inter alia,
sending Plaintiff collection notices that failed to include the required disclosures regarding

Plaintiff's statutorily protected rights to dispute the debt and seek verification thereof pursuant to

15 U.S.C. § 1692¢.
Case 6:18-cv-01850-PGB-TBS Document1 Filed 10/30/18 Page 2 of 26 PagelD 2

2. Importantly, the FDCPA and FCCPA expressly prohibit any further collection
efforts while a request for validation or verification is pending. Defendant FATIC improperly
deprived Plaintiff of the ability to make such a request. Defendant further violated both the FDCPA
and FCCPA when it threatened to, and ultimately did, record a Claim of Lien in the public records
of Orange, Florida, in an amount having no basis in law or fact. The aforementioned statutes
plainly state that debt collectors may only collect amounts that arise from the debtor’s obligations
to the creditor, not arbitrary costs and fees imposed by the debt collector.

3. Despite having failed to properly notify Plaintiff of her statutory rights to dispute
the debt and seek validation thereof, Defendant FATIC nonetheless proceeded to improperly and
impermissibly foreclose on her timeshare property interest—considered in personam personal
property under Florida law—using an in rem proceeding in Osceola County, Florida, in flagrant
violation of both the FDCPA at 15 U.S.C. § 1692g(b) and the FCCPA. Please see Exhibits 1, 2,
3, and 7,

4, Without having provided Plaintiff with an opportunity to verify and dispute the
debt, Defendant recorded a lien in the amount of $985.34 in the public records of Orange, Florida
(Osceola County). The FDCPA requires not only that debtors be given the right to dispute the debt
and seek verification thereof, but also, inter alia, that the debt collector demonstrate its authority
to recover the alleged debt from the debtor in the first place. See 15 U.S.C. §§ 1692g(a)1-5
1692g(b). Defendant failed to properly comply with any of those provisions.

5. Further violative collection practices committed by Defendant include, inter alia,
sending Plaintiff written communications that:

(a) make false, deceptive, and misleading representations that Defendants are

authorized and permitted by law to record a lien against Plaintiff as
Case 6:18-cv-01850-PGB-TBS Document1 Filed 10/30/18 Page 3 of 26 PagelD 3

(b)

(c)

(d)

(e)

threatened by Defendant in Exhibit 1, 2 and 3;

attempt to collect arbitrary costs and legal fees without any basis in law or
fact, as such additional costs or fees have no connection to Plaintiff's
contractual obligations to the creditor, and are therefore not recoverable
from Plaintiff by Defendant (please note references to “Other Costs” or
“Costs of Collection” in Exhibit 1,2 and 3);

threaten adverse consequences to Plaintiff’s credit history and reports if the
unlawful and unsubstantiated lien amounts sought by Defendant are filed
with a public record, or the unlawful foreclosure action threatened by
Defendant takes place;

threaten to update public records to reflect false, unlawfully calculated debt
amounts allegedly owed by Plaintiff, or to expose false and private debt
information to the public and third parties in violation of 15 U.S.C. §§
1692c(b) and 15 U.S.C. § 1692f (1), including the unlawful and
unauthorized “foreclosure” costs and fees; and

fail to adhere to the requirements of 15 U.S.C. § 1692g, which mandate that
debt collectors, including Defendant, must provide Plaintiff with an
opportunity to dispute the alleged debt and seek verification thereof.
Furthermore, 15 U.S.C. § 1692g(b) requires that any debt collector,
including Defendant, must cease all collection efforts once verification is
sought. In the instant case, due to the manner in which Defendant
unlawfully crafted its collection notices, Plaintiff was not afforded the

opportunity to seek such verification.
Case 6:18-cv-01850-PGB-TBS Document1 Filed 10/30/18 Page 4 of 26 PagelD 4

Il. RELEVANT STATUTES AND CASE LAW APPLICATION

6. The FDCPA regulates the behavior of debt collectors that seek to collect debts on
behalf of another. The United States Congress has found abundant evidence of the use of abusive,
deceptive, and unfair debt collection practices by many debt collectors, and has determined that
abusive debt collection practices contribute to a number of social and financial issues, including
personal bankruptcies, marital instability, loss of employment, emotional distress, and invasions
of individual privacy. Congress enacted the FDCPA to eliminate abusive debt collection practices
by debt collectors, to ensure that those debt collectors who refrain from using abusive debt
collection practices are not competitively disadvantaged, and to promote uniform State action to
protect consumers against debt collection abuses. 15 U.S.C. § 1692(a) - (e).

7. The FDCPA is a strict liability statute, which provides for actual or statutory
damages upon the showing of one violation. Courts use the “least sophisticated consumer”
standard, an objective test, when assessing whether a Defendant’s conduct violates the FDCPA.
“A debt collector's failure to provide the information required by § 1692g is actionable as a
violation of § 1692e ‘if the variance is one that would tend to mislead the least sophisticated
consumer.'” Leonard, 2017 WL 4979160, at *4 (quoting Caceres v. McCalla Raymer, LLC, 755
F.3d 1299, 1304 (11th Cir. 2014)).

8. The “least sophisticated consumer” standard assumes that the consumer
“posses[es] a rudimentary amount of information about the world and a willingness to read a
collection notice with some care.” Leonard, 2017 WL 4979160 at *2 (alteration in original)
(quoting LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1193-94 (11th Cir. 2010) and Jeter
v. Credit Bureau, Inc., 760 F.2d 1168, 1175 (11th Cir. 1985)). Using this standard, the FDCPA

protects “naive consumers” while at the same time “prevent[ing] liability for bizarre or
Case 6:18-cv-01850-PGB-TBS Document1 Filed 10/30/18 Page 5 of 26 PagelD 5

idiosyncratic interpretations of collections notices by preserving a quotient of reasonableness.”
Id. (quoting LeBlanc, 601 F.3d at 1194.

9. To reduce the use of unconscionable and unfair practices by debt collectors, the
FDCPA at 15 U.S.C. § 1692f prohibits the use of unfair or unconscionable means to collect or
attempt to collect any debt and enumerates a non-exhaustive list of unconscionable or unfair debt
collection practices that constitute per se violations of the statute. 15 U.S.C. §§ 1692f (1)-(8).
Included among the per se violations prohibited by this section are the attempt to collect any
amount (including any interest, fee, charge, or expense incidental to the principal obligation)
unless such amount is expressly permitted by law, 15 U.S.C. § 1692f (1).

10. “In fact, every mortgage foreclosure, judicial or otherwise, is undertaken for the
very purpose of obtaining payment on the underlying debt, either by persuasion (i.e, forcing a
settlement) or compulsion (i.e., obtaining a judgment of foreclosure, selling the home at auction,
and applying the proceeds from the sale to pay down the outstanding debt).” Glazer v. Chase Home
Finance LLC, 704 F. 3d 453. See Goodrow v. Friedman & MacFadyen, P.A., 788 F. Supp. 2d 464,
47] (E.D. Va. 2011) (“[A] debt collector must comply with the FDCPA while complying with a
state foreclosure law.”); Romea v. Heiberger & Assocs., 163 F.3d 111, 118 (2d Cir. 1998).

11. The Federal Trade Commission's commentary to the FDCPA, which states that §
1692a(6)(F)(i) "applies to entities such as trust departments of banks" and "escrow companies,"
but does not include "a party who is named as a debtor's trustee solely for the purpose of conducting
a foreclosure sale." See Statements of General Policy or Interpretation — Staff Commentary on
the Fair Debt Collection Practices Act, 53 Fed. Reg. 50097, 50103 (Fed. Trade Comm'n Dec. 13,

1988). Harris v. Liberty Community Mgmt., Inc., 702 F.3d 1298 (11th Cir. 2012).
Case 6:18-cv-01850-PGB-TBS Document1 Filed 10/30/18 Page 6 of 26 PagelD 6

12. To assert a violation of the FDCPA, a Plaintiff must allege that (1) she has been the
object of collection activity arising from consumer debt, (2) the Defendant(s) are debt collectors
as defined by the FDCPA, and (3) the Defendant(s) have engaged in an act or omission prohibited
by the FDCPA. Salazar v. MFP, Inc., 847 F.Supp.2d 1329, 1331 (M.D. Fla. 2012) (internal
quotations and citations omitted).

13. Trustees pursuing foreclosure actions are debt collectors within the meaning of the
FDCPA. McCray v. Fed. Home Loan Mortg. Corp., 839 F.3d 354, 359 (4th Cir. 2016).
Importantly, the FDCPA “does not include any requirement that a debt collector be engaged in an
activity by which it makes a demand for payment,” and thus includes trustees pursuing foreclosure
actions within its purview. /d.

14. A communication related to debt collection does not become unrelated to debt
collection simply because it also relates to the enforcement of a security interest. Reese v. Ellis,
Painter, Ratterree & Adams, 678 F.3d 1211 (11th Cir. 2012).

15. | Here, Defendant was hired by Barefoot’n in the Keys at Old Town Condominium
Association, Inc. (hereinafter the “Association”), a Florida non-profit corporation, for the sole
purpose of collecting delinquent maintenance fees from timeshare owners, including Plaintiff.
However, in performing such work for the Association, Defendant arbitrarily imposes various
additional fees without any basis in the amount of $1100. Please see references to “Other Costs”
in the amount of $250 at Exhibit 1, a “Foreclosure Processing Fee” of $200 at Exhibit 2, and
“Estimated Foreclosure Costs” of $650 at Exhibit 3).

16. The Florida Consumer Collection Practices Act (FCCPA), 559.55 et seq. is an act
promulgated to regulate the collection practices of certain persons; to provide for the powers and

duties of certain state agencies; and to provide penalties and civil fines in furtherance of protecting
Case 6:18-cv-01850-PGB-TBS Document1 Filed 10/30/18 Page 7 of 26 PagelD 7

consumers from unfair collection practices. Importantly, “in applying and construing” the FCCPA,
“due consideration and great weight shall be given to the interpretations of the Federal Trade
Commission and the federal courts relating to the federal Fair Debt Collection Practices Act.”
Florida Statutes at 559.77(5).

17. | Under the FCCPA, 559.77(1) and (2), a person who suffers injury, loss, or damage,
or from whom money was collected using a method, act, or practice in violation of this act may
bring an action for actual damages and for additional statutory damages of up to $1,000, together
with court costs and reasonable attorney's fees incurred by the plaintiff. In determining the
Defendant's liability for any additional damages arising from a claim brought under this
subsection, the court shall consider the nature of the Defendant's noncompliance with the FCCPA,
the frequency and persistence of such noncompliance, and the extent to which such noncompliance
was intentional.

18. A Debt Collector means any person who uses any instrumentality of commerce
within this state, whether initiated from within or outside this state, in any business the principal
purpose of which is the collection of debts, or who regularly collects or attempts to collect, directly
or indirectly, debts owed or due or asserted to be owed or due another. The term "debt collector"
includes any creditor who, in the process of collecting her or his own debts, uses any name other
than her or his own which would indicate that a third person is collecting or attempting to collect
such debts. Florida Statutes, Sections 559.55 (6). Defendant is a debt collector and collection
agency under the FDCPA and FCCPA.

19. “Debtor” or “consumer” means any natural person obligated or allegedly
obligated to pay any debt. Florida Statutes, Sections 559.55 (2). Plaintiff is a debtor under the

FCCPA and FDCPA.
Case 6:18-cv-01850-PGB-TBS Document1 Filed 10/30/18 Page 8 of 26 PagelD 8

20. In the instant case, Defendant violated numerous provisions of the FCCPA through
its unlawful conduct, including, but not limited to, when it:

a. violated 559.72 (5) by threatening to communicate private and false debt information to
the public generally and did so through Exhibits 1, 2 and 3;

b. violated 559.72 (9) by claiming, attempting, or threatening to enforce a debt when it
knew the debt was not legitimate, and asserting the existence of some other legal right when it
knew that the right does not exist, through Exhibits 1, 2 and 3;

c. violated 559.72 (13) by threatening to advertise the sale of the timeshare property and
make publicly available false debt amounts allegedly owed by Plaintiff as an unlawful means to
expedite payment of a debt through Exhibits 1, 2, 3, and, eventually, Exhibit 7; and

d. violated 559.72 (14) by threatening to communicate and publish private and false debt
information to the public generally and did so through Exhibits 1, 2, 3, and 7.

21. “Communicate” under both the FDCPA and FCCPA means the conveying of
information regarding a debt directly or indirectly to a person through any medium. Defendant
FATIC is communicating the demand for payment of a debt through its letters at Exhibit 1 and
Exhibit 2 and Exhibit 3 and through the public records showcasing liens and foreclosures at
Exhibit7.

22. Among the per se violations prohibited by the FDCPA is 15 U.S.C. § 1692c(b):

(b) COMMUNICATION WITH THIRD PARTIES. Except as provided in section
804, without the prior consent of the consumer given directly to the debt collector,
or the express permission of a court of competent jurisdiction, or as reasonably
necessary to effectuate a post judgment judicial remedy, a debt collector may not
communicate, in connection with the collection of any debt, with any person
other than a consumer, his attorney, a consumer reporting agency if otherwise

permitted by law, the creditor, the attorney of the creditor, or the attorney of the
debt collector.
Case 6:18-cv-01850-PGB-TBS Document1 Filed 10/30/18 Page 9 of 26 PagelD 9

23.

24.

Among the per se violations prohibited by the FDCPA is 15 U.S.C. § 1692f (6):

(6) Taking or threatening to take any nonjudicial action to effect dispossession or
disablement of property if—

(A) _ there is no present right to possession of the property claimed as collateral
through an enforceable security interest;
(B) _ there is no present intention to take possession of the property; or

(C) _ the property is exempt by law from such dispossession or disablement.

15 U.S.C. § 1692g provides:

§ 1692g. Validation of debts

(a) Notice of debt; contents. Within five days after the initial communication
with a consumer in connection with the collection of any debt, a debt collector
shall, unless the following information is contained in the __ initial
communication or the consumer has paid the debt, send the consumer a
written notice containing—

(1) the amount of the debt;

(2) the name of the creditor to whom the debt is owed;

(3) a statement that unless the consumer, within thirty days after receipt of the
notice, disputes the validity of the debt, or any portion thereof, the debt will be
assumed to be valid by the debt collector;

(4) a statement that if the consumer notifies the debt collector in writing within
the thirty-day period that the debt, or any portion thereof, is disputed, the debt
collector will obtain verification of the debt or a copy of a judgment against the
consumer and a copy of such verification or judgment will be mailed to the
consumer by the debt collector; and

(5) a statement that, upon the consumer’s written request within the thirty-day
period, the debt collector will provide the consumer with the name and address of
the original creditor, if different from the current creditor.

(b) Disputed debts. If the consumer notifies the debt collector in writing within

the thirty-day period described in subsection (a) that the debt, or any portion
thereof, is disputed, or that the consumer requests the name and address of the
original creditor, the debt collector shall cease collection of the debt, or any
disputed portion thereof, until the debt collector obtains verification of the debt
or a copy of a judgment, or the name and address of the original creditor, and a
Case 6:18-cv-01850-PGB-TBS Document1 Filed 10/30/18 Page 10 of 26 PagelD 10

copy of such verification or judgment, or name and address of the original
creditor, is mailed to the consumer by the debt collector.

25. The validation notice may not be either "overshadowed" or contradicted by other
language or material in the original or subsequent collection letters sent within 30 days after
receipt of the first one. Swanson v. Southern Oregon Credit Service, Inc., supra, 869 F.2d 1222
(9th Cir. 1988); Harris v. Payco General American Credits, Inc., 98 C 4245, 1998 U.S. Dist.
LEXIS 20153 (N.D. Ill. Dec. 9, 1998)."A notice is overshadowing or contradictory if it would
make the least sophisticated consumer uncertain as to her rights." Russell v. Equifax A.R.S., 74,
F.3d 30 (2d Cir. 1996).

26. | Numerous courts have recognized that the FDCPA’s purpose—to eliminate
abusive debt collection practices—would be frustrated and undermined if subsequent debt
collectors were excused from complying with the requirements contained in section 1692g.
Wright v. Ocwen Loan Servicing, LLC, 12-14762, 2013 WL 5532687, at 4-5 (E.D. Mich. Oct.7,
2013), See also Lewis v. Nationstar Mortgage, 2014 WL 1089557, at 7-10 (E.D. Mich. March
18, 2014).

27. Section 1692g(a)(4) states that if the debtor disputes the debt in writing within
thirty days, the debt collector must obtain verification of the debt and must send the debtor a
copy of the verification (emphasis added). Subsection (a)(5) states that, if the debtor makes a
written request, the debt collector must provide the name and address of the original creditor.
Subsection (b) states that if the debtor disputes the debt in writing within thirty days, the debt
collector must cease collection efforts until the debt collector has verified the debt. Graziano v.
Harrison, 950 F. 2d 107 (3d Cir. 1991). Critically, each of the foregoing requirements are
mandatory rather than permissive; the debt collector is unequivocally obligated by the FCDPA to

act in accordance with its provisions.

-10-
Case 6:18-cv-01850-PGB-TBS Document1 Filed 10/30/18 Page 11 of 26 PagelD 11

28. The FDCPA’s bona fide error defense at 15 U.S.C. § 1692k(c) does not apply toa
violation of the FDCPA resulting from a debt collector’s incorrect interpretation of a legal
requirement of the FDCPA. Jerman y. Carlisle, McNellie, Rini, Kramer & Ulrich LPA, 1308.
Ct. 1605, 1611-12 (2010). "[W]here Congress includes particular language in one section of a
statute but omits it in another section of the same Act, it is generally presumed that Congress acts
intentionally and purposely in the disparate inclusion or exclusion." Russello v. United States,

464 U.S. 16, 23, 104 S. Ct. 296, 78 L. Ed. 2d 17 (1983).

29. Further, under mandates of the Federal Trade Commission (FTC), with “Right to
Use” or “Fixed or Floating Time” purchases of timeshare condominiums, “The interest you own
is legally considered personal property. Federal Trade Commission, Consumer Information,
Timeshares and Vacation Plans, https://www.consumer. fic. gov/articles/0073-timeshares-and-
vacation-plans. Please see Exhibit 4. As previously noted at Paragraph 16, supra, Florida courts
give great deference to FTC guidance in interpreting the FCCPA. Thus, Plaintiff's timeshare is a
personal property interest rather than a real property interest.

30. Florida’s timeshare statute provides, in relevant part, that “personal property
timeshare plans” shall not be subject to liens for overdue assessments, work performed, or
materials provided. See Florida Statutes §721.16, Liens for overdue assessments; liens for labor
performed on, or materials furnished to, a timeshare unit:

721.16(6) This section shall not apply to personal property timeshare plans.

31. Defendant threatened Plaintiff with filing a lien in the public records of Osceola
County, Florida, and has unlawfully and impermissibly sought to foreclose on an in personam
interest through an in rem proceeding in flagrant contravention of both the FDCPA and FCCPA

as stated above and below. Please see Exhibit 1, 2, 3.

-1]-
Case 6:18-cv-01850-PGB-TBS Document 1 Filed 10/30/18 Page 12 of 26 PagelD 12

32. At all times relevant to this complaint, Defendant is a debt collector under the
FDCPA and the FCCPA collecting on timeshare and condominium association debt and is
incorporated in the State of Nebraska with a Resident Agent listed as Chief Financial Officer,
200 E. Gaines St., Tallahassee, Fl., 32399.

33. Plaintiff is a resident of the City of South Jordan, State of Utah. The personal
property that is the subject of this lawsuit is in Osceola County, State of Florida. Please see

Exhibits 1, 2, and 3.

 

Hil. JURISDICTION & VENUE
34. Jurisdiction arises under 15 U.S.C. § 1692k (d) and 28 U.S.C. §§ 1331, 1337.
35, Supplemental jurisdiction for Plaintiff's state law claims arise under 28 U.S.C. §

1367. The factual basis of the FCCPA claim is the same as the factual basis of the FCCPA claim

and this district court has “supplemental jurisdiction over all other claims that are so related to the
claims in the action within such original jurisdiction that they form part of the same case or
controversy under Article III of the United States Constitution. 28 U.S.C. § 1367(a). Additionally,
as previously noted at Paragraph 16, supra, Florida courts give great deference to FTC guidance
and the interpretations of federal courts analyzing FDCPA matters when considering FCCPA
cases.

36. Declaratory relief is available pursuant to under 28 U.S.C. §§ 2201, 2202.

37. Venue is appropriate in this federal district pursuant to 28 U.S.C. §1391(b) because
a substantial part of the debt collection under the FDCPA giving rise to Plaintiff's claims occurred
within this federal judicial district at the time this action is commenced.

IV. FACTS CONCERNING PLAINTIFF

38. On or about December 16, 2004, Plaintiff allegedly incurred a financial obligation

-12-
Case 6:18-cv-01850-PGB-TBS Document1 Filed 10/30/18 Page 13 of 26 PagelD 13

on the purchase of a timeshare condominium involving the SELLER/DEVELOPER,
BAREFOOT’N DEVELOPMENT COMPANY LLC (“Developer”). Please_see Exhibit 4.
Plaintiff received a special warranty deed transferring property from Developer to Plaintiff in
Osceola County, Florida. Please see Exhibit 5.

39. The special warranty deed at Exhibit § states that the Plaintiff agrees to abide by
the Rules of the Declaration of Condominium of Barefoot’n in the Keys at Old Town, A

Condominium, Section One (the “Declaration”) as shown here:

This conveyance is subject to snd by accepting this Warranty Deed the Gentec does herchy agree to aasuine the following:

Taxes far the current year and subsequent years:

Conditians, restrictinns, limitations, ceservations, easements, and athes mnatlers of record, ..

Deelaratian of Condominium of Barefoot’n in the Keys at Old Town, A Condominium, Section One, and all Exhibits atixched thereto, and
aay supplements or amendments hereafter filed. .

Declaration of Covenants, Conditions and Restrictions and Grant of Rasemtents, together with all Exhibits thereto and all amendmentsand
supptements filed thercaficr.

* Wid =
? IMs

40. The Declaration referred to in the special warranty deed, however, reveals the deed
to be invalid and incapable of transferring any real property interest to the Plaintiff. Exhibit 6,

41. The Declaration at Exhibit 6 is shows that the property “ownership” granted to
Plaintiff is categorized as either a “Fixed Unit Week” or “Flexible Unit Week.” In the instant case,
Plaintiff purchased a “Flex Unit Week” rather than a Fixed Unit Week. Please see Exhibit 5 and
Exhibit 6 at Page 46.

42. According to the Declaration, Flexible Unit Weeks are timeshare ownership
interests that are “subject to the Flexible Use Plan” and referenced in the deed “Flex Unit Weeks.”
Please see Exhibit 6 at Page 3. Plaintiff's deed states that she purchased a Flex Unit Week. Please
see Exhibit 5.

43. Also according to the Declaration, which was incorporated into the special warranty
deed as discussed in Paragraph 38, supra, the “Flexible Unit Week Plan” expressly deprives Flex

Week Unit owners, including Plaintiff, of any real ownership interest.

-13-
Case 6:18-cv-01850-PGB-TBS Document 1 Filed 10/30/18 Page 14 of 26 PageID 14

44. The Declaration goes so far as to expressly state that Flex Unit Week owners,

including Plaintiff, “shall have no right whatsoever to occupy a particular unit at any time,” as

shown here:

Regardless of the Unit Week provided
Timeshare Sntcrest to such Owner, such O

particular unit at any time, except pursuant to properly made pursuant to the rules and
regulations, reservation system and the Ple uch réesefvations, and the other rights associated

with Flexible Unit Weeks shall be in accordantesiv provisions of the Declaration. including
but not limited to this Article thereof.

 
   
   
 

oan Owner pursuant to the conveyance of a
have no right whatsocver to occupy a

45. In the “Flexible Unit Week Plan” of the Declaration, the “Owner” receives no
actual or possessory property rights or interests other than the ability to request reservations in a
pool of non-assigned or owned “Flex Unit Weeks” on a “first-come, first-serve” (emphasis added)
basis, thereby completely frustrating the purpose of having purchased a timeshare interest, which
would ostensibly entail the right to occupy the purchased unit at a particular time, as well as the
right to exclude others from use during that time.

46. Instead, as shown below, the “first-come, first-serve” scheme stated in the
declaration can expressly result in the forfeiture of an owner’s occupancy rights without any

refunds, excuse from payment of maintenance fees, or alternative compensation of any kind:

The Flexible Unit Week Plan shall be subject to a “first-come, first-serve" basis for
honoring reservation requests described in the rules and regulations and in the Declaration subject.
also, to the Similar Unit Limitation. Such Owners who do not make reservations pursuant to the
rules and regulations and reservation system will be obligated to accept an assignment of whatever
remaining Flexible Unit Weeks are available. If the available Unit Week is not convenient to the
Owner's plan or schedule, or the reserved Unit Week is not used or exchanged, the Owner may lose
occupancy rights of his or her, Unit or other accommodation obtained by exchange for that year. In
such event, neither the Developer, the Management Firm nor the Association is obligated to make

altemmative arrangements or to excuse payment of appropriate maintenance {ces or to refund any of
the Owner's payments.

Please see Exhibit 6.

47. The Federal Trade Commission (FTC) differentiates between Deeded Timeshare

Ownership, which Plaintiff does not have, and a “Right to Use” Vacation Interval Option, which

-14-
Case 6:18-cv-01850-PGB-TBS Document 1 Filed 10/30/18 Page 15 of 26 PagelD 15

Plaintiff purchased from Developer. As previously noted at Paragraph 16, supra, Florida courts

give great deference to FTC guidance in interpreting the FCCPA. Thus, the following FTC

 

guidance, accessible at https://Awww.consumer fic. gov/articles/0073-timeshares-and-vacation-

 

plans, is illustrative:
Deeded Timeshare Ownership. In a timeshare, you either own your vacation unit for the
rest of your life, for the number of years spelled out in your purchase contract, or until you
sell it. Your interest is legally considered real property. You buy the right to use a specific
unit at a specific time every year, and you may rent, sell, exchange, or bequeath your
specific timeshare unit. You and the other timeshare owners collectively own the resort
property.
“Right to Use” Vacation Interval Option. In this option, a developer owns the resort,
which is made up of condominiums or units. Each condo or unit is divided into “intervals”
— either by weeks or the equivalent in points. You purchase the right to use an interval at
the resort for a specific number of years — typically between 10 and 50 years. The interest
you own is legally considered personal property. The specific unit you use at the resort
may not be the same each year. In addition to the price for the right to use an interval, you
pay an annual maintenance fee that is likely to increase each year.
Within the “right to use” option, several plans can affect your ability to use a unit:
Fixed or Floating Time. In a fixed time option, you buy the unit for use during a
specific week of the year. In a floating time option, you use the unit within a
certain season of the year, reserving the time you want in advance; confirmation
typically is provided on a first-come, first-served basis. (emphasis added)

Please see Exhibit 4.

-15-
Case 6:18-cv-01850-PGB-TBS Document1 Filed 10/30/18 Page 16 of 26 PagelID 16

48. Pursuant to Florida timeshare law, non-judicial foreclosures can only be pursued
an in rem proceeding—a proceeding brought against a real property interest—with a notice of
intent to lien and then foreclose allowed before a judgment or decision is entered. Florida Statutes
721.01, et seq.

49. Here as the Declaration states at Exhibit 6, Plaintiff's property is personal, and she
has no ownership interest or exclusive right to use or possess anything besides the ability to request
a reservation on a “first-come, first-serve” basis that is subject to availability and could even result
in the forfeiture of all occupancy rights for a particular year. The non-exclusive “flex use” nature
of the property or timeshare can only be “taken” from her in personam—as personal property—
and that would require a judgement be entered prior to a lien predicated on that judgement being
filed.

50. Under Section Florida Statutes 721.16(6), Plaintiff's personal property interest is
not subject to foreclosure as real property, a fact already known to Defendant when it unlawfully
threatened Plaintiff with the correspondence and proceedings shown in Exhibit 1 and later
pursued at Exhibit 2 and Exhibit 3.

51. When the obligation on the Association/Maintenance fees owed on the property fell
into default, on or about June 5, 2018 the Defendant sent a letter to Plaintiff stating that it was from
First American Title Insurance Company in the letterhead. Please see Exhibit 1.

52. Included with the letter were documents written by either Diamond Resorts
International or Diamond Resorts Management, Inc. that stated “This letter shall serve as the
association’s notice of intent to record a Claim of Lien against your property no sooner than 30
days after receipt of this letter, unless you pay in full the amounts set forth below,” which amounts

are excerpted here:

-16-
Case 6:18-cv-01850-PGB-TBS Document1 Filed 10/30/18 Page 17 of 26 PagelD 17

Maintenance due (01/01/2018-present) $985.34
Late fee, if applicable $0.00

Interest through (01/01/2018-present) * $0.00
Certified mail charges: $0.00

Other Costs $250.00

TOTAL OUTSTANDING $985.34, plus Other Costs shown above
*Interest accrues at the rate of zero percent per annum.
Please see Exhibit 1.
53. The letter also advised Plaintiff that it was from a debt collector, but failed to alert
Plaintiff to any right to dispute or seek validation of the debt, even as Defendant attempted to shake

Plaintiff down for “other costs” not arising from any contractual obligations:

Note: The amount of maintenance fees due within thirty (30) days of the receipt of this fetter may differ from the
amount that will be secured by the Clalm of Lien.

NOTICE IS HEREBY GIVEN THAT THIS ACTION IS AN ATTEMPT TO COLLECT A DEBT, THAT ANY INFORMATION
OBTAINED WILL SE USED FOR THAT PURPOSE, AND THAT THE DEBT MAY BE DISPUTED. NOTWITHSTANDING
THE FOREGOING, TO THE EXTENT THAT ANY DEBT ASSOCIATED WITH ANY OF THE ABOVE STATED AMOUNTS
MAY HAVE BEEN DISCHARGED IN A BANKRUPTCY PROCEEDING UNDER TITLE 11 OF THE UNITED STATES
CODE, PLEASE BE ADVISED THAT THIS IS AN ACTION TO COLLECT A DEBT IN REM AGAINST THE PROPERTY
ENCUMBERED BY SUCH LIEN AND NOT IN PERSONAM AGAINST ANY OBLIGOR.

Please see Exhibit 1.

54. The letters at Exhibits 1,2 and 3 were from the Defendant in its capacity as Trustee
in foreclosing upon Plaintiffs interest and seeking payment on a defaulted debt, and therefore fall
within the purview of the FDCPA and FCCPA. Each letter sought payments.

55. On or about July 16, 2018, Defendant sent Plaintiff a Notice of Default and Intent
to Foreclose, advising her that a Claim of Lien was recorded “in the Public Records of Orange,

Florida, thereby perfecting the lien of Assessments, Fees, and Taxes pursuant to the Declaration

-17-
Case 6:18-cv-01850-PGB-TBS Document1 Filed 10/30/18 Page 18 of 26 PagelD 18

and sections 721.16 and 192.037 Florida Statutes.” The letter had an Attachment (Schedule 1)
showing the Default Amount of $985.34 was recorded on July 12, 2018 and did not include
“foreclosure processing fees.” Please see Exhibit 2.

56. The Letter at Exhibit 2 was also from Defendant’s ““Vacation Ownership Services
Division” and sought payment of the amount in default along with a “foreclosure processing fee
of $200, which amount will increase as the foreclosure proceeding progresses.” The amount in
default of $985.34 included the $250 “Other Costs” Defendant sought in its first letter to Plaintiff
of June 6, 2018 at Exhibit 1. None of these arbitrary, unsubstantiated costs are subject to collection
from Plaintiff.

57. Further, Defendant’s letter at Exhibit 2 stated it was from a Debt Collector

collecting a debt using the same boilerplate notification language as the letter at Exhibit 1:

NOTICE IS HEREBY GIVEN THAT THIS ACTION IS AN ATTEMPT TO COLLECT A DEBT, THAT ANY
INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE, AND THAT THE DEBT MAY BE DISPUTED.
NOTWITHSTANDING THE FOREGOING, TO THE EXTENT THAT ANY DEBT ASSOCIATED WITH ANY ONE OR
MORE OF THE LIENS DESCRIBED ON EXHIBIT ‘A’ HERETO MAY HAVE BEEN DISCHARGED IN A
BANKRUPTCY PROCEEDING UNDER TITLE 11 OF THE UNITED STATES CODE, PLEASE BE ADVISED THAT
THIS IS AN ACTION TO COLLECT A DEBT IN REM AGAINST THE PROPERTY ENCUMBERED BY SUCH LIEN
AND NOT IN PERSONAM AGAINST ANY OBLIGOR.

The Association has appointed the following Trustee to conduct the trustee's sale:

First American Title Insurance Company, a Nebraska corporation, duly registered in the state of Florida
as an Insurance Company, 400 S. Rampart Blvd, Suite 290, Las Vegas, NV, 89145, (866) 505-9107

58. Once again, the letter failed to include any reference to Plaintiffs right to dispute
and verify the debt as required by the FDCPA at 15 U.S.C. § 1692g.

59. Further, after Defendant violated the Plaintiff's rights under the FDCPA,
specifically her rights to dispute and verify the debt, and to be spared any further collection efforts
unless and until the debt was verified, Defendant continued collection efforts on the debt including

subsequent demands for payment and the unlawful foreclosure against a personal property interest

-18-
Case 6:18-cv-01850-PGB-TBS Document1 Filed 10/30/18 Page 19 of 26 PagelID 19

in violation of the FDCPA, FCCPA, and in flagrant contravention to FTC guidance. Specifically,

the FDCPA states at 15 U.S.C. § 1692g(b) as follows:

DISPUTED DEBTS
If the consumer notifies the debt collector in writing within the thirty-day period
described in subsection (a) that the debt, or any portion thereof, is disputed, or that the
consumer requests the name and address of the original creditor, the debt collector shall
cease collection of the debt, or any disputed portion thereof, until the debt collector
obtains verification of the debt or a copy of a judgment, or the name and address of the
original creditor, and a copy of such verification or judgment, or name and address of the
original creditor, is mailed to the consumer by the debt collector.

60. Defendant’s failure to include the mandatory dispute and verification notice
prevented Plaintiff from meaningfully advocating for herself or otherwise disputing or seeking
verification of the debt, essentially opening a loophole through which Defendant felt it could
continue collection efforts with impunity. Indeed, Defendant felt it did not have to “cease
collection of the debt, or any disputed portion thereof, until the debt collector obtains verification
of the debt or a copy of a judgment,” under 15 U.S.C. § 1692g(b) if there was no pending dispute
or request for verification (emphasis added). Essentially, Defendant circumvented Plaintiff's right
to be free from continued unfair collection practices by failing to even afford her the opportunity
to dispute the debt in the first place.

61. The lack of a consumer dispute or demand for verification allows a debt collector
to continue with its collection efforts unfettered and charge and pursue any payment amounts it
wants.

62. Defendant failed to give Plaintiff an opportunity to dispute the debt, but Defendant
in fact proceeded to record a lien in the public records and improperly foreclose on Plaintiff's

personal property interest.

63. Indeed, Defendant caused a lien in the defaulted amount of $985.34 to be recorded

-19-
Case 6:18-cv-01850-PGB-TBS Document 1 Filed 10/30/18 Page 20 of 26 PagelD 20

in the public records of Orange, Florida (Osceola County) without giving Plaintiff the statutorily
guaranteed rights to dispute and seek verification of the debt, or Defendant’s authority to pursue
the same, under 15 U.S.C. §§ 1692g(a)1-S.

64. Nonetheless, Defendant FATIC continued its unlawful and improper collection
efforts and even went so far as to set a date for the timeshare interest to be sold in a letter dated
September 5, 2018. Please see Exhibit 3. The letter again warned that a Claim of Lien was
recorded “in the Public Records of Orange, Florida, thereby perfecting the lien of Assessments,
Fees, and Taxes pursuant to the Declaration and sections 721.16 and 192.037 Florida Statutes.”

65. This time at Exhibit 3, Defendant sought “estimated foreclosure costs in the
amount of $650.00 and must be delivered by cash or certified funds to the Trustee.” Again,
Defendant FATIC plainly stated that the communication was an attempt to collect a debt, but failed

to include all of the notices required by the FDCPA:

NOTICE IS HEREBY GIVEN THAT THIS ACTION IS AN ATTEMPT TO COLLECT A DEBT, THAT ANY INFORMATION
OBTAINED WILL BE USED FOR THAT PURPOSE, AND THAT THE DEBT MAY BE DISPUTED. NOTWITHSTANDING
THE FOREGOING, TO THE EXTENT THAT ANY DEBT ASSOCIATED WITH ANY ONE OR MORE OF THE LIENS
DESCRIBED ON SCHEDULE “1” HERETO MAY HAVE BEEN DISCHARGED IN A BANKRUPTCY PROCEEDING
UNDER TITLE 11 OF THE UNITED STATES CODE, PLEASE BE ADVISED THAT THIS IS AN ACTION TO COLLECT A
DEBT IN REM AGAINST THE PROPERTY ENCUMBERED BY SUCH LIEN AND NOT IN PERSONAM AGAINST ANY
OBLIGOR.

66. The Defendant sought payments in all three letters attached hereto, including
“Other Costs” in the amount of $250 on June 5, 2018, at Exhibit 1, a “Foreclosure Processing
Fee” in the amount of $200 at Exhibit 2, and “Estimated Foreclosure Costs” in the amount of $650
at Exhibit 3 along with the amount owed to the Association.

67. The Default amount of $985.34 was placed on the public record with Osceola
County, improperly indicating that Plaintiff owed a debt, despite her having had no opportunity to

dispute the same as required by law. Please see Exhibit 7. This false debt attributed to Plaintiff by

-20-
Case 6:18-cv-01850-PGB-TBS Document1 Filed 10/30/18 Page 21 of 26 PagelID 21

Defendant was exposed in the public record for all to see, in violation of the FDCPA at §1692c(b).
68. Under Florida Statutes 721.15 (3), the managing entity or Association seeking to
foreclose on a Timeshare debt must notify the debtor, at least 60 days prior to turning the matter
over to a collection agency, that the purchaser may be liable for the fees of the collection agency
and that a lien may result therein:
(3) Delinquent assessments may bear interest at the highest rate permitted by law or at
some lesser rate established by the managing entity. In addition to such interest, the
managing entity may charge an administrative late fee in an amount not to exceed $25 for
each delinquent assessment. Any costs of collection, including reasonable collection
agency fees and reasonable attorney’s fees, incurred in the collection of a delinquent
assessment shall be paid by the purchaser and shall be secured by a lien in favor of the
managing entity upon the timeshare interest with respect to which the delinquent
assessment has been incurred; however, in the event that a managing entity turns the matter
over to a collection agency, the managing entity must advise the purchaser at least 60 days
prior to turning the matter over to the collection agency that the purchaser may be liable
for the fees of the collection agency and that a lien may result therefrom.

69. Although the various letters and notices of intent to file liens and foreclose under
the Florida Timeshare statute were sent to Plaintiff, Defendants did not notify Plaintiff more than
60 days prior to the first letter Plaintiff received on June 5, 2018, that she would liable in any way
for collection agency fees or costs.

70. Defendant FATIC was, at all times relevant to this complaint, engaged in the act
and/or practice of “debt collection” as that term is defined by 15 U.S.C. § 1692a (6), as stated in
its letters at Exhibits 1, 2, and 3.

71. Defendant is, at all times relevant to this complaint, a “collection agency” as that
term is defined by Florida Statutes, Sections 559.55 (6).

72. Defendant is not a “creditor” as defined by 15 U.S.C. § 1692a (4).

73. Defendant’s collection activities were central to its role as Trustee in the instant

matter and were not incidental to any other responsibilities. Defendant was hired for the sole

-2]-
Case 6:18-cv-01850-PGB-TBS Document1 Filed 10/30/18 Page 22 of 26 PagelID 22

purpose of collecting money and pursuing foreclosure actions, both of which fall squarely within
the purview of the FDCPA and FCCPA

74. Defendant’s letters, attached hereto as Exhibits 1,2, and 3, are
“communications” as defined by the FDCPA and FCCPA. The alleged debt at issue arose out of
a transaction in which the money, property, insurance, or services are the subject of the
transaction that are primarily for personal, family, or household purposes.

75. Defendant is exposing Plaintiff's private financial information to third-parties and
the public in general in violation of 15 U.S.C. §1692c(b), including an alleged debt that includes
arbitrary, unauthorized, unsubstantiated amounts that Defendant claims are owed despite having
clearly deprived Plaintiff of her rights to dispute and verify the same under the FDCPA.

76. Pursuant to 15 U.S.C.§ 1692n, the FDCPA does not preempt state laws unless and

only to the extent "those laws are inconsistent with any provisions of this subchapter."

§ 816. Relation to State laws [15 USC 1692n]

This title does not annul, alter, or affect, or exempt any person subject to the
provisions of this title from complying with the laws of any State with respect to debt
collection practices, except to the extent that those laws are inconsistent with any
provision of this title, and then only to the extent of the inconsistency. For purposes
of this section, a State law is not inconsistent with this title if the protection such
law affords any consumer is greater than the protection provided by this title.

77. Itis the provisions of the FDCPA that by and of themselves determine what debt
collection activities are improper under federal law.” Romea v. Heiberger & Assocs., 163 F.3d
111, 119 (2d Cir. 1998). “A debt collector must comply with the FDCPA while complying with
a state foreclosure law.” /d. And, as initially discussed at Paragraph 16, supra, “in applying and

construing” the state debt collection law applicable in this case, “due consideration and great

weight shall be given to the interpretations of the Federal Trade Commission and the federal

-22-
Case 6:18-cv-01850-PGB-TBS Document 1 Filed 10/30/18 Page 23 of 26 PagelD 23

courts relating to the federal Fair Debt Collection Practices Act.” Florida Statutes at 559.77(5).

78. The Florida Timeshare Statute does not expressly afford any remedies to Plaintiff
for the damage done to her public reputation through Defendant’s unlawful and improper
collection efforts and resulting violations of state and federal law.

79. Plaintiff has suffered an injury in fact and still faces, or has been subject to,
damage to her financial and public reputation, recording costs, and increased attorney fees as a
result of Defendant’s threats and demand for payment shown in Exhibit 1, Exhibit 2 and
Exhibit 3, and did suffer such injuries stated here and in Paragraphs 2, 3, and 37 through
Paragraph 70 as stated above because of the Defendant’s unlawful and improper debt collection
activities, including Defendant’s failure to notify Plaintiff of her rights to dispute and verify the
debt as well as unlawfully proceeding to foreclose upon personal property in violation of the
FDCPA and FCCPA.

V. FIRST CAUSE OF ACTION

VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

80. Plaintiff realleges and incorporates by reference the allegations in the preceding
paragraphs of this Complaint as if fully set forth herein

81. Defendant violated the FDCPA. Defendant’s violation, with respect to their written
communications in the form attached as Exhibits 1, 2 and 3 include, but are not limited to, the
following:
a. Using false, deceptive, and misleading representations or means in connection with the
collection of any debt in violation of 15 U.S.C. § 1692e;
b. Making false, deceptive, and misleading representations concerning the character, amount,

or legal status of any debt in violation of 15 U.S.C. §1692e(2)(A) in Exhibits 1, 2, and 3;

-23-
Case 6:18-cv-01850-PGB-TBS Document1 Filed 10/30/18 Page 24 of 26 PagelD 24

c. Making false, deceptive, and misleading representations concerning any services rendered
or compensation which may be lawfully received by any debt collector for the collection of a debt
in violation of 15 U.S.C. §1692e(2)(B);
d. Using false representations and/or deceptive means to collect or attempt to collect any debt
or to obtain information concerning a consumer in violation of 15 U.S.C. § 1692e (10);
e. Using an unfair or unconscionable means to collect or attempt to collect any debt in
violation of 15 U.S.C. § 1692f (1) by seeking unlawful, non-judicial foreclosure fees and costs,
unauthorized by contract or state law, without providing notice of Plaintiff's right to dispute and
verify the debt as required by 15 U.S.C. § 1692g(a) (1-5);
f. Threatening to record false debts and expose private information to third parties and the
public in general in violation of 15 U.S.C. §1692c(b) through Exhibits 1,2, 3 and 7;
g. Threatening and pursuing foreclosure on property, and demanding that Plaintiff pay
arbitrary, unsubstantiated additional extra costs and fees associated therewith in violation of 15
U.S.C. § 1692f (6); and
h. Pursuing debt collection in violation of 15 U.S.C. § 1692g after having deprived Plaintiff
of her right to seek verification and dispute the debt, thus entirely depriving her of her rights to
have cease and desist from making further collection efforts pursuant to 15 U.S.C. § 1692g(b).
VI. SECOND CAUSE OF ACTION
VIOLATIONS OF THE FLORIDA CONSUMER COLLECTION PRACTICES ACT
82. Plaintiff realleges and incorporates by reference the allegations in the preceding
paragraphs of this Complaint as if fully set forth herein.
83. Defendant violated Florida Statutes 559.72(97), 559.72(13), 559.72(14), and

559.72(5) as evidenced by Exhibits 1, 2,3, and 7, including that attempt to collect recording costs,

-24-
Case 6:18-cv-01850-PGB-TBS Document1 Filed 10/30/18 Page 25 of 26 PagelID 25

“Other Costs” and foreclosure fees, without any justifiable basis, and relating to a foreclosure and
lien that are not permitted by the Florida Timeshare Statute and does not arise from any contractual
obligation; indeed, the Declaration attached hereto at Exhibit 6 plainly describes an ownership
interest that is considered personal property, not real property, under Florida law.
VI. PRAYER FOR RELIEF

84. WHEREFORE, Plaintiff respectfully requests that the Court enter judgment in her
favor as follows:
A. For the FIRST CAUSE OF ACTION:

(1) An award of the maximum statutory damages for Plaintiff pursuant to 15 U.S.C. §
1692k(a)(2)(B);

(ii) An award of actual damages for Plaintiff pursuant to 15 U.S.C. § 1692k(a)(1);

(iii) For declaratory relief, pursuant to 28 U.S.C. §§ 2201, 2202 adjudging that
Defendant’s letters, which are attached hereto as Exhibit 1, 2 and 3, and out of
which parts of Plaintiff’s Complaint arise, violate the FDCPA;

(iv) Damages for unlawful threats to the Plaintiff's credit report, and the associated
reputational and emotional harm arising therefrom;

(v) Attorney’s fees, litigation expenses, and costs pursuant to 15 U.S.C. § 1692k(a}(3);
and

(vi) For such other and further relief as may be just and proper.

B. For the SECOND CAUSE OF ACTION:
a) Awarding Plaintiff actual and statutory damages;
b) Awarding Plaintiff additional statutory damages pecuniary or otherwise beyond

statutory and actual;

-25-
Case 6:18-cv-01850-PGB-TBS Document 1 Filed 10/30/18 Page 26 of 26 PagelD 26

c) Awarding Plaintiff such equitable relief as the Court deems necessary or proper;
d) Awarding Plaintiff counsel reasonable attorneys’ fees and costs incurred in this action;
e) Awarding Plaintiff pre-judgment and post judgment interest as permissible by law; and
f) Awarding such other and further relief as the Court may deem just and proper.
Vi. JURY DEMAND
Plaintiff hereby demands that this case be tried before a Jury.

Respectfully submitted this 29" day of October 2018.

/s/ Brian P. Parker

Brian P. Parker

DC CAPITAL LAW, LLP.
Florida Bar No. 0980668

700 12" Street NW Ste. 700
Washington, D.C. 20005
bparker@dccapitallaw.com
202-793-4433

Attorney for Plaintiff Huntsman

-26-
